Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (Figures 2A-2B) in the reply filed on 5/19/2021 is acknowledged. In the reply, Applicant indicated that claims 1-5 and 11-18 corresponded to elected Species 2. Therefore, claims 6-10 and 19 are withdrawn from consideration.

Drawings
The drawings are objected to because Figures 2A and 2B appear to be cross-sectional drawings, but it is unclear what structure Figures 2A and 2B are a cross section of. There is no full view of the entire carrier 11 from which Figures 2A and 2B are taken. It is unclear how openings/apertures 13 relate to the entire carrier 11.  Also, it is unclear if element 60 extends the entire length of the carrier or only the portion adjacent to the opening/receptacle 13. How many openings/receptacles are on the carrier 11 and how far apart are they from one another? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the planar carrier having a plurality of openings or receptacles, the openings or receptacles being formed and arranged in a regular arrangement and each being configured for accommodating a container [claim 1] must be shown or the feature(s) canceled from the claim(s).  Elected Figures 2A-2B do not show multiple openings/receptacles, nor do they show a regular arrangement of openings/receptacles. The structure of the carrier 11 in Figures 2A-2B does not appear to be similar to that shown in other figures. 
a container is insertable into or removable from a respective opening or receptacle [claim 1] must be shown or the feature(s) canceled from the claim(s). Figures 2A-2B do not show an opening or receptacle structure that is capable of having a container is inserted into or removable from a respective opening or receptacle. The actuating element 61 appears to be located in a position that would not allow a container to be inserted into a respective opening or receptacle.
the holding devices are formed as holding arms projecting from the carrier and holding the containers in the second stable position clamped in a region of a cylindrical side wall or of a constricted neck portion or engaging behind a widened upper rim in order to hold the containers axially secured on the carrier [claim 12]. It is unclear how holding arms 70 (as shown in Figures 2A-2B) could clamp a region of a side wall, clamp a constricted neck portion or engage 
the cylindrical body is centered with respect to an axis of symmetry of the respective opening or receptacle of the carrier [claim 15] must be shown or the feature(s) canceled from the claim(s).
the holding devices are formed as holding arms having holding claws, a length of the holding arms being matched to an axial length of the containers in such a manner that, in the second stable position, the containers are held clamped at an upper end of a cylindrical side wall or at a constricted neck portion or that a widened upper rim is engaged behind, for holding the containers axially secured to the carrier [claim 16] must be shown or the feature(s) canceled from the claim(s). It does not appear that the holding arms 70 shown in Figures 2A-2B are long enough to match an axial length of a container. Also, it is unclear how holding arms 70 (as shown in Figures 2A-2B) could clamp an upper end of a side wall, clamp a constricted neck portion or engage behind a widened upper rim. Are the containers positioned upside down?
the carrier includes a side wall provided at least in sections on a rear side of the carrier along an edge of the respective opening or receptacle, for preventing a collision of containers which are accommodated in directly adjacent openings or receptacles of the carrier [claim 17] must be shown or the feature(s) canceled from the claim(s). The structure of the carrier 11 in Figures 2A-2B does not appear to be similar to that shown in other figures.
holding structure accommodated in the box-shaped transport or packaging container…concurrently holding the plurality of containers [claim 18] must be shown or the feature(s) canceled from the claim(s). The holding structure shown in Figures 2A-2B does not appear to be similar to that shown in other figures which is placed within a box-shaped 
No new matter should be entered. 
Examiner would like to point out that Figures 2A and 2B of the present invention appear to be duplicates (with altered reference numbers) of Figures 3 and 4 of EP 0872846 A1 (Foreign reference filed by Applicant on 5/1/2019). EP 0872846 A1 is related to a compact disc packaging box wherein holding elements 30 are positioned in a locked position to hold a compact disc 20 in place within the bottom part 10 of the packaging box (as shown in Figure 4). It is unclear how the holding structure shown in Figures 2A-2B of the present invention could hold a container as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0872846 in view of Choi et al. (US 2010/0200441).
Regarding claims 1 and 18, EP 0872846 discloses a holding structure (See Figs. 3-4) capable of  holding a container for substances for pharmaceutical, medical or cosmetic applications, the container being cylindrical and open at least at one end (the holding structure shown in Figs 3-4 of EP 0872846 is fully capable of holding a container therein), the holding structure comprising: a planar carrier (carrier at 10/20 in Fig. 3) having an openings or receptacle (cylindrical opening at the center of Fig. 3, that element 40 is positioned within – See Fig. 3 of EP 0872846 labeled below), wherein the opening or receptacle is capable of accommodating a container; and at least two holding devices (30) that are assigned to the opening or receptacle capable of holding the container on the carrier by frictional engagement (as shown in Fig. 3, the holding devices 30 and 30 of EP 0872846 are fully capable of frictionally contacting a 

    PNG
    media_image1.png
    447
    695
    media_image1.png
    Greyscale

	EP 0872846 discloses the claimed invention except for the express disclosure that the holding structure has a plurality of containers in a plurality of openings or receptacles, wherein the openings or receptacles being formed and arranged in a regular arrangement, which can concurrently hold a 
	Regarding claim 2, EP 0872846 discloses the holding devices are configured to be bi- stable and are elastically biased into the first stable position and into the second stable position which is different from the first stable position, in order to be able to selectively assume the first stable position or the second stable position (See Figs. 4 and 3 of EP 0872846).
	Regarding claim 3, EP 0872846 discloses an actuating element (at 40 in Fig. 3) connected to the holding devices by film hinges (at 50 and 60), wherein in the first stable position the film hinges press the holding devices apart by an elastic restoring force, wherein the film hinges are configured to be pressed over by actuating the actuating element for transferring the holding devices into the second stable position.
Regarding claim 4, EP 0872846 discloses the holding devices are each pivotably connected to the actuating element by a first hinge (50) and are each connected to the carrier by a second hinge (60), so that the holding devices are transferred from the first stable position into the second stable position by adjusting the actuating element relative to the carrier.

Regarding claim 11, EP 0872846 discloses the actuating element, the holding devices and the hinges are formed integrally with the carrier (as shown in Figs. 3-4).
Regarding claim 12, EP 0872846 discloses the holding devices are formed as holding arms projecting from the carrier and can hold containers in the second stable position (shown in Fig. 3) clamped in a region of a cylindrical side wall (if the size/shape of the container is such that elements 30 and 30 engage the outer surface of the cylindrical side wall of the container placed therein) in order to hold the containers axially secured on the carrier.
Regarding claim 13, EP 0872846 discloses an actuating element (at 40) connected to the holding devices by a first hinge (50) and a second hinge (60), the actuating element being formed and arranged so as to be adjustable in the respective opening or receptacle perpendicular to a plane spanned by the carrier for transferring the holding devices from the first stable position into the second stable position.
Regarding claim 14, EP 0872846 discloses the actuating element is formed as a cylindrical body having a closed top, wherein an annular gap, which is bridged by the first hinge (50), by a portion of the holding devices and by the second hinge (60), is formed between an edge of the respective opening or receptacle and the actuating element.
Regarding claim 15, EP 0872846 discloses a cylindrical body is capable of being centered with respect to an axis of symmetry of the respective opening or receptacle of the carrier.
Regarding claim 16, EP 0872846 discloses the holding devices (30) are formed as holding arms having holding claws, a length of the holding arms being matched to an axial length of the containers (depending on the size of the containers held therein) in such a manner that, in the second stable 
Regarding claim 17, EP 0872846 discloses the carrier includes a side wall near 90 in Fig. 3) provided at least in sections on a rear side of the carrier along an edge of the respective opening or receptacle, for preventing a collision of containers which are accommodated in directly adjacent openings or receptacles of the carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735